Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 1 of 13 Page ID
                                 #:42526




               JANUARY 19, 2021
                 ICE JUVENILE
             COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 2 of 13 Page ID
                                 #:42527



                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES, et. al.,                  )       Case No.: CV 85-4544-DMG
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 JEFFREY A. ROSEN,                               )
 Acting Attorney General of the                  )
 United States, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


                       JANUARY 2021 INTERIM REPORT
               OF JUVENILE COORDINATOR DEANE DOUGHERTY
           SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT

        As required by the Court in its order issued on December 4, 2020, U.S. Immigration and

 Customs Enforcement (ICE) Juvenile Coordinator Deane Dougherty is submitting the following

 interim report to provide an update on the Class Members in the FRCs over 20 days, status of

 implementation of COVID-19 guidances, a census of positive COVID-19 cases at the family

 residential centers (FRCs), the status of compliance with respect to minors held in Title 42 custody,

 and confirmation that ICE continues to comply with requests for information and access to

 residents made by Ms. Ordin and Dr. Wise.

        Due to the constantly evolving nature of the COVID-19 crisis, and the frequency of custody

 and discharge determinations, the information in this report is current and accurate as of the time

 of signature, or for the reported data, as of the date or time noted in conjunction with the

 information provided.




                                                     1
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 3 of 13 Page ID
                                 #:42528



    I. Making and Recording Individualized Custody Determinations and Census of
       Minors at FRCs

        As of January 8, 2021, there were a total of 141 Class Members at ICE FRCs. The figures

 below breakdown these Class Members by age and country of origin.




                                               2
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 4 of 13 Page ID
                                 #:42529



          ICE has been making continuous efforts to release Class Members under applicable

 standards throughout the course of this litigation and, where there are no impediments to removal,

 those that are subject to final orders of removal are repatriated in accordance with the law.1 This

 includes the expeditious release of minors who received a positive credible fear finding by U.S.

 Citizenship and Immigration Services (USCIS) pursuant to a request for reconsideration, a process

 solely committed to and within the discretion of USCIS and with which ICE is not involved. The

 graph below portrays the book-outs by the FRCs from November 10, 2020 to January 8, 2021,

 which includes 260 Class Members released into the interior of the United States, 20 Class

 Members removed from the United States, and 80 Class Members returned to their country of

 origin pursuant to Title 42 authorities.




          As of January 8, 2021, 37 Class Members have been detained at an FRC 20 days or more.

 Exhibit A. I have reviewed the data provided in Exhibit A, and it has been shared with the Special

 Monitor, as required by the December 4, 2020, Order. Because this list must be shared with the

 Special Monitor in advance of this filing, the information contained therein may have changed


 1
  On January 11, 2012, the U.S. District Court for the Western District of Texas issued a stay of removal for named
 Plaintiffs in S.L.V. v. Rosen, No. 21-00017 (W.D. Tex. filed Jan 11, 2021). The stay prevented the imminent removal
 of at least five families detained at the STFRC. The stay expires 14 days’ from issuance, and a hearing is set in the
 district court for January 25, 2021. Additionally, a stay of removal for named Plaintiffs in Huisha-Huisha v. Gaynor,
 et al., No. 21-100 (D.D.C. filed Jan. 12, 2021), prevents the expulsion of three families at the KCFRC who are subject
 to Title 42.

                                                           3
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 5 of 13 Page ID
                                 #:42530



 since the date it was compiled. These individuals, and their accompanying parent(s) or legal

 guardian(s), may be subject to the Flores waiver process contemplated in this Court’s September

 18, 2020 Order. This process has two parts that remain in development: (1) the Notice of Rights,

 and (2) an updated policy or instruction regarding the process that flows from service of the Notice

 of Rights where a Class Member and parent or legal guardian consent to the Class Member’s

 separate release (Directive). On January 12, 2021, the parties filed the latest court-ordered Joint

 Status Report regarding the proposed Notice of Rights and Directive. Once the Court issues a

 finalized Notice of Rights and Directive, ICE will update the specific explanations for continued

 detention over 20 days as outlined in paragraph 1, 4(c), and 4(d) of the Court’s June 26 Order, in

 its interim reporting.

    II. Status of ICE’s Implementation of COVID-19 Guidances

        I have confirmed that the measures described in the declarations and the Juvenile

 Coordinator’s reports, previously submitted to this Court, pertaining to the operational changes the

 FRCs have implemented to mitigate the introduction into, and spread of, COVID-19 are still in

 effect. As has been the case since the beginning of the pandemic, ICE FRCs are operating well

 below maximum capacity, as demonstrated in the chart below.




        I am actively monitoring the Department of Homeland Security and ICE guidance with

 respect to distributing the COVID-19 vaccination. Due to the limited initial vaccine doses,

 vaccinations have begun for law enforcement officers in prioritized phases and in accordance with

 U.S. Centers for Disease Control and Prevention (CDC) recommendations and in partnership with


                                                  4
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 6 of 13 Page ID
                                 #:42531



 the Veterans Health Administration. One of these prioritized locations is the San Antonio Field

 Office, in which both the Karnes and South Texas Family Residential Centers are located. Please

 note that the vaccination program is voluntary for ICE personnel. I will update this Court when

 more information about the vaccination rollout becomes available, particularly as it may relate to

 residents.

    III. Report of ICE Facilities Holding Minors and Number of COVID-19 Cases

        ICE has been regularly reporting positive COVID-19 cases to the United States District

 Court for the District of Columbia, which is overseeing O.M.G. v. Wolf, and the notices of

 positive results are also submitted to this Court. The following charts describe the number of

 positive COVID-19 cases at the ICE FRCs as of January 8, 2021.




        Pursuant to section 4(b)(iv) of this Court’s April 24, 2020 Order, the minors who remain

 housed at the ICE FRCs have not been released or transferred to non-congregate settings for two


                                                 5
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 7 of 13 Page ID
                                 #:42532



 reasons: (1) because they are either in quarantine or cohorting based on CDC guidance as a result

 of testing positive for COVID-19 or they are a new intake and must undergo a 14-day observation

 period; and/or (2) because they are housed with their parent or legal guardian whose release is not

 appropriate and, as discussed previously, ICE will determine the minor’s eligibility for release

 with the consent of a parent or legal guardian in accordance with any future remedy ordered by

 the Court.

        As of January 8, 2021, Cowlitz County Juvenile Detention Center (“Cowlitz”) has had no

 reported cases of COVID-19 by residents or staff.

    IV. Additional Policies and Practices Aimed at Identifying and Protecting Minors from
        COVID-19

        Pursuant to section 5 of the Court’s December 4, 2020 Order, I can confirm that I

 facilitated, and participated in a number of telephonic discussions with Ms. Ordin, Dr. Wise, Ms.

 Fabian and others to discuss Flores compliance with particular regard to COVID-19 precautions.

 Of note is one case in which Dr. Wise was particularly interested involving a four year old with a

 shoulder injury that occurred while enroute from Ecuador and was discovered while housed at the

 South Texas Family Residential Center (Dilley). While not directly related to Flores oversight,

 Dr. Wise acknowledged that the medical care and procedures provided to the child while housed

 at Dilley were excellent and followed accepted protocols. Dr. Wise, Ms. Ordin and ICE officials

 collaborated to ensure an expedited review of the child’s Reasonable Fear claims which resulted

 in release from the facility. Additionally, the family was released with a detailed recommended

 medical care plan and referrals for possible future medical care in the local community in which

 the family planned to reside while continuing through their immigration proceedings. Ms. Ordin

 and I also conferred regarding the status of Title 42 families and UAC as well as the submission

 of this report. I have also telephonically provided Ms. Ordin with data and reports on the hoteling

                                                 6
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 8 of 13 Page ID
                                 #:42533



 of minors and families with regard to Title 42 compliance and families who exceeded 20 days in

 residence at a FRC.

    V. Title 42 Compliance

        Pursuant to section 6 of the Court’s September 4, 2020 Order, ordering that the government

 maintain records and statistical information on minors held in Title 42 custody, to include an

 update regarding the number of minors held in Title 42 custody, and to monitor compliance with

 the Agreement with respect to minors held in Title 42 custody, I can confirm that ICE has included

 minors temporarily housed by ICE pursuant to Title 42 authorities over 72 hours pending expulsion

 in its monthly Paragraph 28A reporting shared with Plaintiffs’ counsel since March 2020, and will

 continue to do so. Since the last interim report I filed, advising this Court that KCFRC was

 exclusively housing Title 42 families, as of November 22, 2020, KCFRC resumed housing both

 Title 42 and Title 8 families.

        On November 18, 2020, the U.S. District Court for the District of Columbia issued an order

 granting a nationwide preliminary injunction prohibiting the expulsion of unaccompanied alien

 children under regulations issued by the Department of Health and Human Services, Centers for

 Disease Control and Prevention (CDC) implementing Title 42, Section 265 of the U.S. Code (Title

 42). P.J.E.S. v. Wolf, No. 20-cv-02245, (D.D.C. filed Aug. 14, 2020). The district court

 invalidated these regulations as applied to a class defined as:

        all unaccompanied noncitizen children who (1) are or will be detained in U.S.

        government custody in the United States, and (2) are or will be subjected to

        expulsion from the United States under the CDC Order Process, whether pursuant

        to an Order issued by the Director of the Centers for Disease Control and Prevention




                                                   7
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 9 of 13 Page ID
                                 #:42534



         under the authority granted by the Interim Final Rule, 85 Fed. Reg 16559-01, or the

         Final Rule, 85 Fed. Reg. 56,424-01.

 Id.

         Between November 10, 2020, and January 8, 2021, which includes nine days before the

 preliminary injunction in P.J.E.S. was issued, ICE temporarily housed a total of 86 minors pending

 expulsion under Title 42 processes. Of those, ICE temporarily housed 5 minors at an FRC with

 an average length of stay of 7 days; the chart below demonstrates the age categories:

                                       Age Category             # of minors

                                       0 -5 years old                         2

                                       6 - 13 years old                       2

                                       14 - 17 years old                      1

                                       Total                                  5



 ICE temporarily housed 81 minors in hotels, with an average length of stay of 1.4 days; the charts

 below demonstrate the age categories and breakdowns by family composition2:

                                       Family Composition         # of minors

                                       Family Unit                            2

                                       Family Group                           2

                                       Single Minor                         77

                                       Total                                81




 2
  As a reminder, the reporting period for Title 42 data includes single minors processed under Title 42 authorities
 pre-P.J.E.S. preliminary injunction.

                                                           8
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 10 of 13 Page ID
                                 #:42535



                                       Age Category            # of minors

                                       0 -5 years old                        1

                                       6 - 13 years old                      6

                                       14 - 17 years old                 74

                                       Total                             81



  Of the 86 minors temporarily housed pursuant to Title 42 by ICE, no minors were held in hotels

  for more than 72 hours pending transfer to a licensed facility, and no minors were held in a hotel

  for more than 2 days pending an expulsion flight.




  Signed on this 19th day of January 2021.

                Digitally signed by DEANE D
   DEANE D      DOUGHERTY
                Date: 2021.01.19 08:52:09
   DOUGHERTY
  ____________________________
                -05'00'



  Deane Dougherty
  Juvenile Coordinator




                                                           9
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 11 of 13 Page ID
                                 #:42536




           ATTACHMENT A
       TO JANUARY 15, 2021 ICE
   JUVENILE COORDINATOR REPORT
   Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 12 of 13 Page ID
                                    #:42537
Det Locat on A‐Numbe   Subject D   Last Name   F st Name   Count y of C t zensh p Code Book‐In Date B th Date Age Age G oup F nal O de Date ( as of 1/6/21)                                    Case Catego y                                                                             Spec f c explanat on fo detent on 20 Days
                                                                                                                                                                                                                                          The minor/fam ly received a negative credible fear de ermination by an APSO on 08/0 20. On 08 11 20, the IJ affi med the
                                                                                                                                                                                                                                          nega ive decision. The family un t's atto ney f led a RFR on 08/12 20. The RFR was den ed on 08/13/20. The fam ly unit s
                                                                                                                                                                                                                                          attorney submit ed a 2nd RFR on 10/02/20. The RFR was den ed on 10/06/20. The minor had a final order of emoval but cou d
                                                                                                                                                                                                                                          not be removed because the minor/family unit was subject to an administrative stay of removal issued by the U.S. D strict Court
                                                                                                                                                                                                                                          for the Northern Distr ct of Cal fornia on Oc ober 17, 2020, in East Bay Sanctuary Covenant v. Barr, No. 19- 073 (N.D. Cal. Fi ed
                                                           CONGO                     9/30/2020               1    0 to 5    9/7/2020                          [8G] Expedited Removal - Credib e Fear Referral                             Jul. 16, 2019) PI appeal docketed, No. 19-16 87 (9th Cir. iled Jul. 29, 2019). This s ay has now been li ted. The minor is
                                                                                                                                                                                                                                          subject to a inal order of removal and there are no impediments to removal at th s time. Minor is in the process of being
                                                                                                                                                                                                                                          scheduled for removal, which includes working with the consula e o secure travel documents and being tested for COVID-19 as
                                                                                                                                                                                                                                          is required by country of or gin. The minor is from The Democra ic Republic of Congo and lights are occur ing frequen ly. The
                                                                                                                                                                                                                                          family un t is pending Travel documents and awaiting the next ava lable commerc al fl ght for repatria ion. The projected removal
                                                                                                                                                                                                                                          will be
                                                                                                                                                                                                                                          The minor fam ly i lega ly ente ed on 12/08/2020 and claimed fear of returning to their home country. The amily un t was
                                                                                                                                                                                                                                          scheduled for an asylum interv ew on 12 22 20. An APSO rendered a pos tive decision on 12 23 20. The case of icer received
                                                           BRAZIL                    12/16/2020              2    0 to 5    In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued the NTA on 12 23 20. The amily unit is pending release after the sponsor provides the travel arrangements. The fam ly unit
                                                                                                                                                                                                                                          in tially did not have a sponsor and was being prepared for intake at a shelter. Contact was made with Pas o
                                                                                                                                                                                                                                          with                            who wi l sponsor the fam ly
                                                                                                                                                                                                                                          The minor fam ly rece ved a negative credible fear de ermination by an APSO on 03/26 20. On 0 08 20, the IJ affi med the
                                                                                                                                                                                                                                          decision set by the APSO. The amily un t's a torney f led for a RFR on 0 /10/20. The RFR was denied on 0 /15 20. The amily
                                                                                                                                                                                                                                          un t was schedu ed for removal on 05/05/20. The removal was cancel ed due to the amily un t's a torney f ling a stay of removal
                                                                                                                                                                                                                                          with the Circuit Court of the District of Columbia on 0 /28/20. The DC Circu t Court granted the stay of removal on 0 29 20. On
                                                                                                                                                                                                                                          05 15/20, the administra ive stay was dissolved. The family un t was re-scheduled or removal on 05 26 20. The minor had a
                                                           CHILE                     3/18/2020               2    0 to 5    3/15 2020                         [8G] Expedited Removal - Credib e Fear Referral                             final order of removal but could not be emoved because the family un t was subject to multiple admin st ative s ays of removal
                                                                                                                                                                                                                                          issued in D.A.M v Barr and East Bay Sanctuary Covenant v. Barr. Whi e the stay was in p ace the family un t's attorney iled a
                                                                                                                                                                                                                                          2nd RFR on 06 0 /20. The RFR was den ed on 07/01/20. A RFR was submitted for a 3rd time by the family un t's attorney on
                                                                                                                                                                                                                                          09 23/20. Add tionally, the administrative stays were dissolved. The 3rd RFR was den ed on 12/17/20. The family unit s attorney
                                                                                                                                                                                                                                          submit ed a th RFR on 12/21/20. On 01/08/21, an APSO returned with a positive credib e ear determinat on. The family un t
                                                                                                                                                                                                                                          was re eased on 01/11/21 after the sponsor provided the t avel arrangemen s.
                                                                                                                                                                                                                                          Th s minor may be el gible for indiv dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                          today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE will
                                                                                                                                                                                                                                          de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                                                                                                                                                                                                          approved by the court as contemplated in the 09/18 20 order. The minor/fam ly received a negative credible fear determination
                                                                                                                                                                                                                                          by an APSO on 03/26 20. On 0 08 20, the IJ affirmed the decision set by the APSO. The amily un t's a torney f led for a RFR
                                                                                                                                                                                                                                          on 0 /10/20. The RFR was den ed on 0 /15/20. The fam ly unit s attorney fi ed a stay of removal w th the Circu t Court of the
                                                           CHILE                     3/18/2020               3    0 to 5    3/1 2020                          [8G] Expedited Removal - Credib e Fear Referral                             District of Columb a on 0 28 20. The DC Circuit Court granted the stay of removal on 0 /29/20. On 05/15/20, the admin st ative
                                                                                                                                                                                                                                          stay was d ssolved. The fam ly unit was scheduled for removal on 05/26 20. The minor had a final order of removal but cou d
                                                                                                                                                                                                                                          not be removed because the fam ly unit was subject to mul ip e administra ive stays of removal issued in D.A.M v Barr and East
                                                                                                                                                                                                                                          Bay Sanctuary Covenant v. Barr. While the stay was in place the family unit's at orney fi ed a 2nd RFR on 06 22/20. The RFR
                                                                                                                                                                                                                                          was denied on 06 25/20. A RFR was subm tted for a 3rd time by the amily unit's a torney on 09/23/20. Addit onally, the
                                                                                                                                                                                                                                          administrative stays we e dissolved. The 3rd RFR was den ed on 12/11/20. The family unit s attorney submitted a th RFR on
                                                                                                                                                                                                                                          12 21/20. The RFR dec s on is pending.
                                                                                                                                                                                                                                          The minor/fam ly received a negative credible fear de ermination by an APSO on 09/23 19. On 09 30 19, the IJ affi med the
                                                                                                                                                                                                                                          decision set by the APSO. The amily un t's a torney f led for a RFR on 10/09/19. The RFR was denied on 10/09 19. The minor
                                                                                                                                                                                                                                          had a final order of removal but cou d not be removed because the family un t was subject to multiple admin strative stays of
                                                                                                                                                                                                                                          removal issued in M.M.V v Barr, D.A M v Barr and East Bay Sanctuary Covenant v. Barr. Wh le the stay was in place the fam ly
                                                           HONDURAS                  9/1 /2019               3    0 to 5    9/30 2019                         [8G] Expedited Removal - Credib e Fear Referral
                                                                                                                                                                                                                                          un t s attorney iled a 2nd RFR on 09/2 /20. The RFR was denied on 10/20/20. The admin strative stays have been dissolved.
                                                                                                                                                                                                                                          The minor is subject to a final order of removal and there are no impediments to emoval at th s ime. Minor is in the process of
                                                                                                                                                                                                                                          being scheduled for removal, which includes working with the consulate to secure t avel documents and being tested or COVID
                                                                                                                                                                                                                                          19 as is required by country of o igin. The next p ojec ed date of removal s 01 13/21.
                                                                                                                                                                                                                                          The minor/fam ly unit ordered removed on 10 15 20 by an IJ under MPP. The minor/fam ly unit il egally re-entered on 12/17/20.
                                                           VENEZUELA                 12/19/2020                   0 to 5    10/15/2020                        [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued          As per HQ-R O, the family unit removal has been denied. The fam ly unit was re eased on 01/08/21 after the sponsor provided
                                                                                                                                                                                                                                          the travel arrangements.
                                                                                                                                                                                                                                          The minor/fam ly received a negative credible fear de ermination by an APSO on 09/0 19. On 09 18 19, the IJ affi med the
                                                                                                                                                                                                                                          decision set by the APSO. The minor had a final order of emoval but cou d not be removed because the fam ly unit was subject
                                                                                                                                                                                                                                          to multiple admin st ative s ays of removal ssued in M M.V v Barr and D.A M v Barr. The fam ly unit s attorney filed for a RFR
                                                                                                                                                                                                                                          on 09/30/20. The RFR was den ed on 10/07/20. The administrative stays have been dissolved. The minor is subject to a final
                                                           HONDURAS                  9/1/2019                5    0 to 5    8/30 2019                         [8G] Expedited Removal - Credib e Fear Referral
                                                                                                                                                                                                                                          order of removal and there are no impediments to removal at this time. Minor is in the process of being scheduled or removal,
                                                                                                                                                                                                                                          which includes working with the consulate to secure t avel documents and being tested or COVID-19 as is required by country
                                                                                                                                                                                                                                          of origin. The minor family un t was schedu ed for removal on 11/11/2020. The fl ght was cancelled due to weather and airport
                                                                                                                                                                                                                                          damage. The next projec ed date of removal s 01/13/21.
                                                                                                                                                                                                                                          The minor/fam ly init a ly il ega ly entered on 09 18 2019, processed as MPP and returned to Mexico. The amily un t was
                                                                                                                                                                                                                                          ordered removed o Cuba on 12/19/2019 by an IJ. On 11/18/20, the fam ly unit llegally re-entered. As per the Government of
                                                           CUBA                      11/19/2020              5    0 to 5    12/19/2019                        [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued
                                                                                                                                                                                                                                          Cuba, the family un t was been approved for removal. The family un t was removed from the emoval fl ght to Cuba schedu ed
                                                                                                                                                                                                                                          for 12 29 2020 due to testing pos tive for Cov d-19. The pro ected removal wi l be                 .
                                                                                                                                                                                                                                          The minor/fam ly unit ordered removed on 10 22 20 by an IJ under MPP. The minor fam ly unit il egally re-entered on 12/17/20.
                                                           VENEZUELA                 12/19/2020              5    0 to 5    10/22/2020                        [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued          As per HQ-R O, the family unit removal has been denied. The fam ly unit was re eased on 01/08/21 after the sponsor provided
                                                                                                                                                                                                                                          the travel arrangements.
                                                                                                                                                                                                                                          The minor/fam ly unit c aimed fear returning to their country of cit zenship on 12/0 /20. The fam ly unit was scheduled for their
                                                                                                                                                                                                                                          asylum interview on 12/1 /20. The minor/fam ly was issued a negative decision by an APSO on 12/16/20. The fam ly unit did no
                                                           MEXICO                    12/8/2020               6    6 to 13   12/16/2020                        [8G] Expedited Removal - Credib e Fear Referral                             request an IJ review of the nega ive determination. The fam ly unit changed their mind and requested an IJ rev ew of the
                                                                                                                                                                                                                                          nega ive decision. IJ hearing schedu ed for 01 06/21. The family un t's atto ney f led a RFR on 01/08 21. An APSO ssued a
                                                                                                                                                                                                                                          posi ive decision on 01/11/21. The family unit will be released after the sponsor provides the travel arrangements.
                                                                                                                                                                                                                                            h s m nor may be el g ble for ind v dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                          today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE will
                                                                                                                                                                                                                                          de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                                                                                                                                                                                                          approved by the court as contemplated in the 09/18 20 order. The minor/fam ly unit claimed fear returning o their country of
                                                           BRAZIL                    12/15/2020              6    6 to 13   3/12 2020                         [16] Reinstated Final Order
                                                                                                                                                                                                                                          c tizenship on 12/1 /20. The family un t was schedu ed for their asylum interview on 01/0 /21. The minor/fam ly was issued a
                                                                                                                                                                                                                                          nega ive decision by an APSO on 01/05/21. The fam ly unit did not request an IJ review of the negative determinat on. On
                                                                                                                                                                                                                                          01 09/21, the amily unit changed their mind and is now requesting an IJ review of the negative dec s on set by the APSO. The
                                                                                                                                                                                                                                          decision s pending.
                                                           BRAZIL                    12/18/2020              7    6 to 13   N/A                               Other - T tle 2 Return                                                      T 2 return fl ght tentative for 01 1 21.
                                                                                                                                                                                                                                          The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/18/2020              7    6 to 13   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 12 28 20. An APSO ssued a NTA on 12 28/20. The case o ficer eceived the NTA on
                                                                                                                                                                                                                                          01 03/21. The amily un t is pending release after the sponsor provides the travel arrangemen s.
                                                                                                                                                                                                                                          The minor/fam ly init a ly il ega ly entered on 08 26 2019, processed as MPP and returned to Mexico. The amily un t was
                                                                                                                                                                                                                                          ordered removed in absentia to Cuba on 11/19 2019 by an IJ. On 11/2 /20, the amily un t i lega ly re-en ered. As per the
                                                           CUBA                      11/26/2020              8    6 to 13   11/19/2019                        [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued          Government of Cuba, the fam ly unit has been approved for removal. The family un t was removed from the CE cha ter o Cuba
                                                                                                                                                                                                                                          scheduled for 12/29/2020 due to the at orney submit ing an emergency stay. The stay was denied. The projected removal w ll be

                                                                                                                                                                                                                                                             ly i lega ly ente ed on 12/11/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/1 /2020              8    6 to 13   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 12 29 20. An APSO ssued a NTA on 12 31/20. The case o ficer eceived the NTA on
                                                                                                                                                                                                                                          12 31/20. The amily un t was released on 01 09/21 a ter the sponsor prov ded the travel arrangements.
                                                                                                                                                                                                                                          The minor/fam ly unit c aimed fear returning to their country of cit zenship on 12/05/20. The fam ly unit was scheduled for their
                                                                                                                                                                                                                                          asylum interview on 12/17/20. The minor/fam ly was issued a negative decision by an APSO on 12/22/20. The fam ly unit
                                                           GHANA                     12/9/2020               9    6 to 13   In Proceedings                    [8G] Expedited Removal - Credib e Fear Referral                             requested an IJ rev ew of the nega ive determination. The IJ hearing was scheduled or 12/31 20. The IJ vaca ed the dec s on
                                                                                                                                                                                                                                          set by the APSO on 12/31/2020. USCIS ssued the NTA on 01/05/2021. The fam ly unit was released on 01/09/21 after the
                                                                                                                                                                                                                                          sponsor prov ded the travel arrangements.
                                                                                                                                                                                                                                          The minor/fam ly received a negative credible fear de ermination by an APSO on 09/02 19. On 09 18 19, the IJ affi med the
                                                                                                                                                                                                                                          decision set by the APSO. The minor had a final order of emoval but cou d not be removed because the fam ly unit was subject
                                                                                                                                                                                                                                          to multiple admin st ative s ays of removal ssued in M M.V v Barr, D.A.M v Ba r, and M.D C v Wo f. The fam ly unit s attorney
                                                           EL SALVADOR               8/27/2019               9    6 to 13   9/18 2019                         [8G] Expedited Removal - Credib e Fear Referral                             fi ed for a RFR on 09/2 /20. The RFR was den ed on 10/15/20. The administrative stays have been dissolved. The minor is
                                                                                                                                                                                                                                          subject to a inal order of removal and there are no impediments to removal at th s time. Minor is in the process of being
                                                                                                                                                                                                                                          scheduled for removal, which includes working with the consula e o secure travel documents and being tested for COVID-19 as
                                                                                                                                                                                                                                          is required by country of or gin. The projected removal date s 1/12/21.
                                                                                                                                                                                                                                          The minor/fam ly received a negative credible fear de ermination by an APSO on 08/28 19. On 10 17 19, the IJ affi med the
                                                                                                                                                                                                                                          decision set by the APSO. The minor had a final order of emoval but cou d not be removed because the fam ly unit was subject
                                                                                                                                                                                                                                          to multiple admin st ative s ays of removal ssued in M M.V v Barr, D.A.M v Ba r, and M.D C v Wo f. The fam ly unit s attorney
                                                           HONDURAS                  9/11/2019               10   6 to 13   10/17/2019                        [8G] Expedited Removal - Credib e Fear Referral                             fi ed for a RFR on 09/22/20. The RFR was den ed on 10/07/20. The administrative stays have been dissolved. The minor s
                                                                                                                                                                                                                                          subject to a inal order of removal and there are no impediments to removal at th s time. Minor is in the process of being
                                                                                                                                                                                                                                          scheduled for removal, which includes working with the consula e o secure travel documents and being tested for COVID-19 as
                                                                                                                                                                                                                                          is required by country of or gin. The projected removal date s 1/13/21.
                                                                                                                                                                                                                                            he minor fam ly i lega ly ente ed on 2 09 2020 and claimed fear of returning to their home country. he amily un t was
                                                                                                                                                                                                                                          scheduled for an asylum interv ew on 12 17 20. The minor/ amily unit received a negative CF decision from APSO on 12/18/20.
                                                                                                                                                                                                                                          IJ affirmed APSO's negative CF decision on 12/31/20. The minor is subject o a final o der of removal and there a e no
                                                           CONGO                     12/11/2020              11   6 to 13   12/31/2020                        [8G] Expedited Removal - Credib e Fear Referral                             impediments to removal at th s time. Minor is in the process of being scheduled for removal, which includes working with the
                                                                                                                                                                                                                                          consulate to secure travel documents and being tested or COV D 19 as is required by country of or gin. The fam ly unit s
                                                                                                                                                                                                                                          pending Travel documents and awai ing next ava lable commerc al fl ght for repatria ion. The next projected removal w ll be
                                                                                                                                                                                                                                                            .
                                                           BRAZIL                    12/18/2020              11   6 to 13   N/A                               Other - T tle 2 Return                                                          2 re urn fl ght tentative for 01 1 21.
                                                                                                                                                                                                                                          The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/19/2020              11   6 to 13   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 01 0 21. An APSO rendered a pos tive decision on 01 06 21. The case of icer received
                                                                                                                                                                                                                                          the NTA on 01 06 21. The amily unit was released on 01 09/21 af er the sponsor prov ded the travel arrangements.
                                                                                                                                                                                                                                              The minor/fam ly received a negative credible fear de ermination by an APSO on 09/03 19. On 09 18 19, the IJ affi med the
                                                                                                                                                                                                                                              decision set by the APSO. The minor had a final order of emoval but cou d not be removed because the fam ly unit was subject
                                                                                                                                                                                                                                              to multiple admin st ative s ays of removal ssued in M M.V v Barr, D.A.M v Ba r, East Bay Sanctuary Covenant v. Barr, and
                                                           HONDURAS                  8/27/2019               11   6 to 13   8/26 2019                         [8G] Expedited Removal - Credib e Fear Referral                                 M.D C v Wo f. The fam ly unit s attorney fi ed for a RFR on 09/23/20. The RFR was den ed on 10/19/20. The administrative
                                                                                                                                                                                                                                              stays have been dissolved. The minor s subject to a inal order of removal and there are no impediments to removal at this time
                                                                                                                                                                                                                                              Minor is in the process of being scheduled for removal, which includes working with the consulate to secure travel documents
                                                                                                                                                                                                                                              and being ested for COVID-19 as s required by country of origin. The projected removal date is 1/13/21.
                                                                                                                                                                                                                                              Th s minor may be el gible for indiv dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                              today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE will
                                                                                                                                                                                                                                              de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                                                                                                                                                                                                              approved by the court as contemplated in the 09/18 20 order. The minor/fam ly init ally il egally en ered on 07/12/2019,
                                                           EL SALVADOR               12/13/2020              12   6 to 13   9/18 2019                         [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued              processed as MPP and returned o Mexico. The amily unit was o dered removed in absent a on 12 18 2019 by an IJ. On
                                                                                                                                                                                                                                              12 10/20, the amily unit i lega ly re-entered. The minor is subject o a final o der of removal and there a e no impedimen s o
                                                                                                                                                                                                                                              removal at th s ime. Minor is in the process of being scheduled for removal, which includes working with the consulate o secure
                                                                                                                                                                                                                                              travel documen s and being tes ed for COVID-19 as is required by count y of origin. On 12/31 2020, the fam ly unit en ered a
                                                                                                                                                                                                                                              motion o reopen. The decision s pending.
                                                                                                                                                                                                                                              The minor/fam ly init a ly il ega ly entered on 08 26 2019, processed as MPP and returned to Mexico. The amily un t was
                                                                                                                                                                                                                                              ordered removed in absentia to Cuba on 11/19 2019 by an IJ. On 11/2 /20, the amily un t i lega ly re-en ered. As per the
                                                           CUBA                      11/26/2020              12   6 to 13   11/19/2019                        [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued              Government of Cuba, the fam ly unit has been approved for removal. The family un t was removed from the CE cha ter o Cuba
                                                                                                                                                                                                                                              scheduled for 12/29/2020 due to the at orney submit ing an emergency stay. The stay was denied. The projected removal w ll be

                                                                                                                                                                                                                                                h s m nor may be el gible for indiv dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                              today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE will
                                                                                                                                                                                                                                              de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                           UZBEKISTAN                12/19/2020              12   6 to 13   In Proceedings                    [8G] Expedited Removal - Credib e Fear Referral                                 approved by the court as contemplated in the 09/18 20 order. The minor/fam ly unit claimed fear returning o their country of
                                                                                                                                                                                                                                              c tizenship on 12/16/20. The family un t was schedu ed for their asylum interview on 12/29/20. The minor/fam ly was issued a
                                                                                                                                                                                                                                              nega ive decision by an APSO on 12/31/20. The fam ly unit requested an IJ rev ew of the negative determina ion. The IJ
                                                                                                                                                                                                                                              hearing s schedu ed for 01/08/21. The dec s on is pending.
                                                                                                                                                                                                                                              Th s minor may be el gible for indiv dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                              today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE w ll
                                                                                                                                                                                                                                              de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                                                                                                                                                                                                              approved by the court as contemplated in the 09/18 20 order. The minor/fam ly unit in tially llegally entered on 02/16/2019. The
                                                           HONDURAS                  12/16/2020              13   6 to 13   9/25 2019                         [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued              family un t was ssued a NTA and released. On 09/25 2019, the fam ly unit was ordered removed in absentia by an IJ. The
                                                                                                                                                                                                                                              family un t fai ed to eport on mu tiple occasions. The amily unit was apprehended in Houston, TX on 12/15/2020. The minor s
                                                                                                                                                                                                                                              subject to a inal order of removal and there are no impediments to removal at th s time. Minor is in the process of being
                                                                                                                                                                                                                                              scheduled for removal, which includes working with the consula e o secure travel documents and being tested for COVID-19 as
                                                                                                                                                                                                                                              is required by country of or gin. On 01/0 /2021, the family un t entered a mo ion to reopen. The decision is pending.
                                                           BRAZIL                    12/18/2020              1    1 to 17   N/A                               Other - T tle 2 Return                                                      T 2 return fl ght tentative for 01 1 21.
                                                                                                                                                                                                                                          The minor/fam ly unit c aimed fear returning to their country of cit zenship on 12/05/20. The fam ly unit was scheduled for their
                                                                                                                                                                                                                                          asylum interview on 12/17/20. The minor/fam ly was issued a negative decision by an APSO on 12/22/20. The fam ly unit
                                                           GHANA                     12/9/2020               1    1 to 17   In Proceedings                    [8G] Expedited Removal - Credib e Fear Referral                             requested an IJ rev ew of the nega ive determination. The IJ hearing was scheduled or 12/31 20. The IJ vaca ed the dec s on
                                                                                                                                                                                                                                          set by the APSO on 12/31/2020. USCIS ssued the NTA on 01/05/2021. The fam ly unit was released on 01/09/21 after the
                                                                                                                                                                                                                                          sponsor prov ded the travel arrangements.
                                                                                                                                                                                                                                          Th s minor may be el gible for indiv dual elease f the parent des gnates a caregiver to whom the minor can be released. As of
                                                                                                                                                                                                                                          today, a parent has not des gnated a caregiver or requested that the minor be released separately from her or him. ICE will
                                                                                                                                                                                                                                          de ermine the minor’s e igibi ity for release with the consent of a parent or guard an in accordance w th the process finalized and
                                                                                                                                                                                                                                          approved by the court as contemplated in the 09/18 20 order. The minor/fam ly unit claimed fear returning o their country of
                                                           GUATEMALA                 12/3/2020               1    1 to 17   12/31/2020                        [8G] Expedited Removal - Credib e Fear Referral                             c tizenship on 12/01/20. The family un t was schedu ed for their asylum interview on 12/15/20. The minor/fam ly was issued a
                                                                                                                                                                                                                                          nega ive decision by an APSO on 12/15/20 and did not request a review from the IJ. On 12 21/20 the fam ly unit changed their
                                                                                                                                                                                                                                          mind and requested an IJ review of the negative determinat on. The IJ hearing was scheduled for 12/31/20. The IJ a firmed the
                                                                                                                                                                                                                                          nega ive decision on 12/31/20. The fam ly unit s at orney submit ed a request for RFR on 01 06/21. The decision is pending.
                                                                                                                                                                                                                                          The minor/fam ly is scheduled for a F G with USCIS on 01 11 21.
                                                                                                                                                                                                                                          The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/18/2020              1    1 to 17   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 12 28 20. An APSO ssued a NTA on 12 28/20. The case o ficer eceived the NTA on
                                                                                                                                                                                                                                          01 03/21. The amily un t is pending release after the sponsor provides the travel arrangemen s.
                                                                                                                                                                                                                                          The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/18/2020              1    1 to 17   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 12 28 20. An APSO ssued a NTA on 12 28/20. The case o ficer eceived the NTA on
                                                                                                                                                                                                                                          01 03/21. The amily un t is pending release after the sponsor provides the travel arrangemen s.
                                                                                                                                                                                                                                          The minor/fam ly unit in tially l egally entered on 10/03/2018. The fam ly unit was issued a NTA and released. On 02/25/2019
                                                                                                                                                                                                                                          the fam ly unit was ordered removed in absentia by an IJ. The fam ly unit was apprehended in Beaumont, TX on 11/10/2020.
                                                           HONDURAS                  11/11/2020              15   1 to 17   2/25 2020                         [8C] Excludab e / Inadmissib e - Admin strative Final Order Issued          The minor is subject to a final order of removal and there are no impediments to emoval at th s ime. Minor is in the process of
                                                                                                                                                                                                                                          being scheduled for removal, which includes working with the consulate to secure t avel documents and being tested or COVID
                                                                                                                                                                                                                                          19 as is required by country of o igin. The next p ojec ed date of removal s 01 13/21.
                                                                                                                                                                                                                                          The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                                                           ROMANIA                   12/19/2020              15   1 to 17   In Proceedings                    [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 01 0 21. An APSO rendered a pos tive decision on 01 06 21. The case of icer received
                                                                                                                                                                                                                                          the NTA on 01 06 21. The amily unit was released on 01 09/21 af er the sponsor prov ded the travel arrangements
Case 2:85-cv-04544-DMG-AGR Document 1064-1 Filed 01/19/21 Page 13 of 13 Page ID
                                 #:42538
                                                                                                                                                The minor/fam ly received a negative credible fear de ermination by an APSO on 09/25 19. On 10 03 19, the IJ affi med the
                                                                                                                                                decision set by the APSO. The minor had a final order of emoval but cou d not be removed because the fam ly unit was subject
                                                                                                                                                to multiple admin st ative s ays of removal ssued in M M.V v Barr, D.A.M v Ba r, and M.D C v Wo f. The fam ly unit s attorney
                                                                                                                                                fi ed for a RFR on 10/07/19. The RFR was den ed on 10/17/19. A 2nd RFR was f led by the amily un t's a torney on 09/25/20.
                       9/11/2019    15   1 to 17   10/3 2019        [8G] Expedited Removal - Credib e Fear Referral
                                                                                                                                                The RFR was denied on 10/22 20. Addit onally, the admin strative stays have been dissolved. The minor is subject o a final
                                                                                                                                                order of removal and there are no impediments to removal at this time. Minor is in the process of being scheduled or removal,
                                                                                                                                                which includes working with the consulate to secure t avel documents and being tested or COVID-19 as is required by country
                                                                                                                                                of origin. The pro ected removal date is 1/13/21.
                       12/18/2020   16   1 to 17   N/A              Other - T tle 2 Return                                                      T 2 return fl ght tentative for 01 1 21.
                                                                                                                                                The minor/fam ly unit c aimed fear returning to their country of cit zenship on 12/05/20. The fam ly unit was scheduled for their
                                                                                                                                                asylum interview on 12/17/20. The minor/fam ly was issued a negative decision by an APSO on 12/22/20. The fam ly unit
                       12/9/2020    16   1 to 17   In Proceedings   [8G] Expedited Removal - Credib e Fear Referral                             requested an IJ rev ew of the nega ive determination. The IJ hearing was scheduled or 12/31 20. The IJ vaca ed the dec s on
                                                                                                                                                set by the APSO on 12/31/2020. USCIS ssued the NTA on 01/05/2021. The fam ly unit was released on 01/09/21 after the
                                                                                                                                                sponsor prov ded the travel arrangements.
                                                                                                                                                The minor/fam ly i lega ly ente ed on 12/15/2020 and claimed fear of returning to their home country. The amily un t was
                       12/18/2020   17   1 to 17   In Proceedings   [8K] Expedi ed Removal Termina ed due to Credible Fear Finding / NTA Issued scheduled for an asylum interv ew on 12 28 20. An APSO ssued a NTA on 12 28/20. The case o ficer eceived the NTA on
                                                                                                                                                01 03/21. The amily un t is pending release after the sponsor provides the travel arrangemen s.
